DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-27 are pending.  Claims 5 and 12-26 are withdrawn.  Claims 1-4, 6-11, and 27 are presently examined.
 
Election/Restrictions
Applicant’s election of “Group I, AGAP siRNA (SEQ ID NO: 16, 17, and 18) and Legumain” in the reply filed on 10/21/2020, wherein the elected Group and species is identified as reading upon original claims 1-4, 6-11, and 27 is acknowledged (see, e.g., Reply filed 10/21/2020 at 10).  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Per the Restriction/Election Requirement mailed 5/21/2020, Applicant was directed to elect “a single species” not a subgenus (see, e.g., Restriction mailed 5/21/2020 at page 7).  Accordingly, it is presently presumed that Applicant properly elected a “single species”, and that the single, elected species simultaneously consists of “SEQ ID NO: 16, 17, and 18” and “Legumain” exactly as identified in the response (see, e.g., Reply filed 10/21/2020 at 10).  However, no single species in the original disclosure is identified as “AGAP siRNA (SEQ ID NO: 16, 17, and 18) and Legumain” (see, e.g., Reply filed 10/21/2020 at 10).  Furthermore, zero three distinct sequences were reduced to practice or explicitly discussed.  In addition, zero species of record consist of SEQ ID NO: 16, 17, or 18, and zero species of record comprise human Legumain (see objection to Specification, below).  Because the elected species is not one of the 12 species discussed at pages 27-29 and Figure 1 of the originally filed disclosure, it is unknown (i) if the components are covalently or non-covalently linked (see, e.g., Spec. filed 7/12/2017 at 21 at 2nd full ¶ to end of page), (ii) how the sequences are arranged, and (iii) if covalently bonded, it is unknown what chemical moiety is utilized to link the components or even where the linkage is located in the single, elected species.  Furthemore, (iv) Legumain is a full-length protein that lacks “Legumain-1” and “Legumain-2” as described in the Specification.  Accordingly, the initial search for the single, elected species involved a search for siRNA constructs simultaneously comprising the three component sequences of instant SEQ ID NO: 16, 17, and 18. 
Following extensive search and examination, no single siRNA construct simultaneously comprising the three sequences corresponding to instant SEQ ID NOs: 16, 17, and 18 was found in the prior art, and therefore this subgenus of structures is deemed free of the prior art.  However, upon examining the single, elected species to the extent necessary to determine patentability (see, e.g., MPEP § 803.02), it was determined that the single, elected species was not patentable because it did not satisfy the requirements of 35 USC § 112.  Accordingly, per MPEP § 803.02, the provisional election is given effect and examination has been limited to the Markush claim and claims to the elected species, and claims drawn to species patentably distinct from the elected species have been held withdrawn from further examination. 
s 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2020.
Claims 5 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2020.
During search and examination of the elected species, art pertinent to non-elected species of the invention was incidentally discovered.  Although the examination has not been extended to non-elected species at this time per MPEP § 803.02, as a courtesy to the Applicant the relevant and incidentally discovered art has been applied below to facilitate compact prosecution.
Accordingly, claims 1-4, 6-11, and 27 are presently examined.

Information Disclosure Statement
The IDS filed 2/14/2017 is acknowledged and presently considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or identified in the IDS filed 2/14/2017, they have not been considered.

Sequence Listing
The instant disclosure is objected to for not complying with 37 C.F.R. 1.821 as detailed in MPEP §§ 2421–2424.  Specifically, the instant application does not comply with 37 C.F.R. 1.821(b)-(e).  The instant claims and/or disclosure contain references or disclosures of amino acid sequences that should be accompanied by a sequence listing and identified using "SEQ ID NOs” as prescribed (see MPEP §§ 2421–2424). 
The instant application, as filed 7/12/2017, discloses eight nucleotide sequences at page 28 that lack sequence identifiers, discloses three peptide sequences at page 29 at lines 1-3 that lack sequence identifiers, and also discloses four nucleotide sequences at the bottom of page 29 that lack sequence identifiers. 
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
First, the use of the term “SPIEGELMER” is noted, which is identified as a “trade name” in the original disclosure (see, e.g., Spec. filed 7/12/2017 at 18 at final ¶).  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Second, the specification recites “siRAN” at the last paragraph at page 19 (see, e.g., Spec. filed 7/12/2017 at 19 at final ¶), which is presumed to be a typographical error.
Third, the specification recites “die cleavage sequence comprises” at the last three lines at page 15 (see, e.g., Spec. filed 7/12/2017 at 15 at final ¶), which is presumed to be a translation error or typographical error.
Fourth, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “Legumain” is recited at claims 7, but the Specification filed 7/12/2017 ostensibly identifies two distinct sequences as “Legumain”, namely Legumain-1 and Legumain-2 (see, e.g., Spec. filed 7/12/2017 at 29 at top, Fig. 1), wherein each “Legumain” is different, and wherein “Legumain-1” comprises an undefined portion “Z”.  Furthermore, neither sequence actually appears in Legumain (see, e.g., Legumain [Homo sapiens], GenBank: CAA70989.1, available Apr. 22, 1997; also available at https://www.ncbi.nlm.nih.gov/protein/CAA70989.1 (last visited 2/23/2021); hereafter “CAA70989.1”), and therefore it is unclear if Applicant is attempting to redefine the term differently than its art-recognized usage or not.
Fifth, the Specification states that “Figure 1 also shows the peptides coupled to the siRNAs” at page 27, and also states that “[t]he antisense strands were modified with a 5’ aminohexyl linker each; all siRNAs carried a phosphothioate modification between the two DNA-T nucleotides; as shown in Figure 1” at page 28 (see, e.g., Spec. filed 7/12/2017 at 27 and 28).  However, Figure 1 does not show any structures, any coupled moieties, any phosphothioate modifications, etc. 
Sixth, the Specification appears to incorrectly identify three peptide sequences as belonging to Legumain or cathepsin at page 29 of the Specification (see, e.g., Spec. filed 7/12/2017 at 29).  Specifically, “Legumain-1” is identified as “Z-Ala-Ala-Asn-Gly-” and “Legumain-2” is identified as “Ac-Gly-Gly-Ala-Phe-Leu-Val-Leu-Pro-Ala-Ala-Asn-Gly-“, but “Z” is never identified or defined on record, and neither of these sequences actually appear in Homo Sapien Legumain (see, e.g., Legumain [Homo sapiens], GenBank: CAA70989.1, available Apr. 22, 1997; also available at https://www.ncbi.nlm.nih.gov/protein/CAA70989.1 (last visited 2/23/2021); hereafter “CAA70989.1”).  This raises a substantial and material concern whether or not the sequence provided is accurate or whether the sequence was supposed to actually be a sequence appearing in Legumain.  Similarly, the sequence entitled “cathepsin” at page 29 of the specification does not actually appear in Homo Sapien Cathepsin (see, e.g., cathepsin [Homo sapiens], GenBank: AAA35655.1, available Apr. 27, 1993; also available at https://www.ncbi.nlm.nih.gov/protein/AAA35655.1 (last visited 2/23/2021); hereafter “AAA35655.1”). This raises a substantial and material concern whether or not the sequence provided is accurate or whether the sequence was supposed to actually be a sequence appearing in Cathepsin.
Appropriate correction is required.
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the number and nature of the required amendments to correct the issues identified above (including sequence compliance issues), in combination with amendments already on record (see amendments filed 7/12/2017) would otherwise render it difficult to consider the application during examination.


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details as described in the specification.  Specifically, the Specification states that “Figure 1 also shows the peptides coupled to the siRNAs” at page 27, and also states that “[t]he antisense strands were modified with a 5’ aminohexyl linker each; all siRNAs carried a phosphothioate modification between the two DNA-T nucleotides; as shown in Figure 1” at page 28 (see, e.g., Spec. filed 7/12/2017 at 27 and 28).  However, Figure 1 does not show any structures, any coupled moieties, any phosphothioate modifications, etc.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 

Priority
Currently, claims 13-26 are not under examination.  However, Applicant is advised that EP14181072 (filed 8/14/2014) and/or PCT/EP2015/068634 (filed 8/13/2015) do not provide support for newly added claims 13-26 commensurate in scope with the requirements of 35 USC § 112(a).

Claim Objections
Claims 2, 7, 11, and 27 are objected to because of the following informalities:  
Claims 2, 7, 11, and 27 each recite acronyms (e.g., IRF9, PKR, KLK, CMV, EBV, etc.), which should be fully spelled out at least once in the claim set.
Appropriate correction is required.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
Instant claim 1 is representative of the pending claim scope, and presently recites the following:
1. 	A coupled peptide for use in the reduction of side-effects in form of immunostimulatory reactions/effects which occur with gene therapy, comprising a peptide coupled to a nucleic acid molecule for use in gene therapy.
Therefore, the claimed invention is understood to be directed to a product, namely a “coupled peptide . . . comprising a peptide coupled to a nucleic acid molecule”, wherein the claimed product is recited with respect to an intended use (see, e.g., MPEP § 2111.02(II), regarding recitations of an intended use; see also MPEP § 2111.04(I)).  These limitations are discussed below.
	A “coupled peptide” is understood to comprise “a peptide coupled to a nucleic acid molecule” (see, e.g.
A “peptide” is defined and identified in the instant application as an “organic compound which contains peptide bonds between amino acids”, wherein the peptide may be linear, branched, or circular (see, e.g., Spec. filed 7/12/2017 at 11 at final two ¶¶); wherein the peptide may be comprise 2 amino acids or up to 300 amino acids (see, e.g., Spec. filed 7/12/2017 at 12 at 1st partial ¶).  The sequence of the peptide is unlimited and “not essential” (see, e.g., id. at 12 at 1st full ¶, explaining how “the sequence of the peptide is not essential for the present invention”).  Furthermore, “amino acid” is not specifically defined in the specification, and the Specification does not limit the amino acids usable to only some proteinogenic amino acids or naturally occurring amino acids; therefore the term “amino acid” is broadly understood to encompass all >500+ natural and non-natural amino acids (see, e.g., Wagner et al., New Naturally Occuring Amino Acids, Angew. Chem. Int. Ed. Engl., vol. 22:816-828 (1983); hereafter “Wagner”; at title, abs).  Accordingly, the term “peptide” is understood encompass any organic compound comprising at least 2-300 amino acids that are connected via peptide bonds between amino acids, including substances wherein the peptide may be linear, branched, or circular (see, e.g., Spec. filed 7/12/2017 at 11 at final two ¶¶, 12 at 1st full ¶ to 1st full ¶).
A “nucleic acid molecule” is understood to include any member of a broad genus that comprises at least miRNA, mRNA, dicer substrates, PNA, LNA, DNA, RNA, mixed RNA-DNA sequences, single-stranded nucleic acids, double-stranded nucleic acids, nucleic acid analogues, aptamers, or a SPIEGELMER® (see, e.g., Spec. filed 7/12/2017 at 17 at final two ¶¶ to 18 at final ¶), including nucleic acid see, e.g., Spec. filed 7/12/2017 at 21 at first full ¶).  The sequence of the “nucleic acid molecule” is understood to be non-essential in view of the Specification, which states that the
“nucleic acid molecule used . . . is not limited to a particular molecule or even to a specific nucleic acid sequence.  Rather, any nucleic acid molecule can be used….” 
(see, e.g., Spec. filed 7/12/2017 at 3-4 at bridging ¶);
and that the effects are 
“induced entirely independently of the sequence and structure of the nucleic acid molecule and arise solely due to the fact that the nucleic acid molecule is present, i.e. the effects are attributed solely to the nature and structure of the nucleic acid molecule as such.”
(see, e.g., Spec. filed 7/12/2017 at 3-4 at bridging ¶);
Therefore, the sequence of the nucleic acid molecule is understood to be non-essential to the effects and intended utility of the claimed invention. 
Accordingly, a “coupled peptide” is understood to comprise “a peptide coupled to a nucleic acid molecule”, wherein “coupled” is not explicitly defined on record, but is understood to at least include compounds that are “covalently coupled” (see, e.g., Spec. filed 7/12/2017 at 10 at 1st full ¶ beginning with “Between”), and reasonably understood to include non-covalent coupling as well (see, e.g., Spec. filed 7/12/2017 at 17 at 1st full ¶ to 2nd full ¶, 21 at 2nd full ¶ to final ¶).  This is reasonable, because the Specification describes “coupling reactions” as follows:
In this context, covalent or non-covalent bonds can be used which are known to the person skilled in the art in the context of known methods of chemical coupling reactions.
(see, e.g., Spec. filed 7/12/2017 at 21-22 at bridging ¶).
coupled peptide”, which may comprise any peptide covalently or non-covalently coupled to any nucleic acid molecule, as identified above.
	Original claim 1 recites two intended use statements, namely “for use in the reduction of side-effects in form of immunostimulatory reactions/effects which occur with gene therapy” and also “for use in gene therapy”; and claims 2-4 and 6 recite “wherein” clauses directed to the intended use statements of original claim 1.   These are intended use statements as identified by the explicit statement “for use in”.  Such recitations of intended use are interpreted in view of MPEP § 2111.02(II) and MPEP § 2111.04(I).  Specifically, MPEP § 2111.02(II) notes that wherein “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and a preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. See, e.g., Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  Here, the claim is understood to fully and broadly identify all structural limitations of the claimed invention (i.e., the claim reads upon any peptide that is covalently or non-covalently coupled to any nucleic acid molecule, as described in a preceding paragraph).  Therefore, the recitations of intended use are not limiting.  In addition, or alternatively, MPEP § 2111.02(II) identifies that “[t]o satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim”.  Therefore, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  Here, the recitations pertain to “gene therapy”, which is identified in the Specification broadly as follows: 

(Spec. filed 7/12/2020 at 5 at 1st full ¶).
Accordingly, “gene therapy” is broadly understood to include the introduction of “nucleic acid molecules into cells”, wherein the introduction is “to treat . . . metabolic diseases, tumors, and virus infections” (id.).  Accordingly, wherein the prior art teaches a product that is capable of administration into cells or tissue of a human to treat a disease, infection, or disorder, it is reasonably inferred to fully satisfy the intended use statements set forth at least at instant claim 1.  In addition, or alternatively, MPEP 2111.04(I) states that “[c]laim scope is not limited by claim language that . . . does not limit a claim to a particular structure”.  Here, the Specification fails to identify, describe, or otherwise attribute any physical limitations to the phrases utilized in the intended use statements of instant claim 1 (see, e.g., Spec., passim, noting that no structure/function relationship for the intended use appears on record).  Therefore, the limitations do not appear to further limit the claimed genus, and all such recitations of intended use or expected results are reasonably understood to be fully satisfied by the structurally complete and positively recited structural limitations set forth in the body of claim 1.  Accordingly, presently all “coupled peptides” as interpreted above are understood to fully satisfy the recitations of intended use in the absence of clear structure/function limitations. This determination is reasonable because the originally filed disclosure fails to identify any explicit structure/function relationship wherein language set forth in “for use” statements, “wherein” clauses, or “thereby” clauses reasonably correspond to any consensus peptide structure (i.e., there is no structural requirement for a particular length, weight, charge, conformation, etc. --see, e.g., Spec. filed 7/12/2020 at 12-13 at bridging ¶) or to any common nucleic acid structure (i.e., there is no structural requirement for a particular length, weight, charge, conformation, etc. --see, e.g., Spec. i.e., an exact consensus structure, common motifs, etc.) are actually required to achieve such activities by directing the Examiner to corresponding disclosures in the originally filed application. If Applicant disagrees but is unable to specifically identify how such intended uses or expected results structurally limit the “coupled peptide” in a manner supported by the original disclosure, such disagreement may necessitate rejections under 35 USC 112(a) for lack of written description or enablement. 
	At claim 4, “proteases” is undefined but is broadly understood to refer to all art-recognized proteases (mammalian, reptilian, bacterial, etc.).
	Additional interpretations are provided below.

Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Claim 6 recites and requires that the “coupled peptide . . . comprises further chemical modifications” but fails to identify further chemical modifications relative to what structure (i.e., the presence of “further chemical modifications” necessitates the presence of initial “chemical modifications” that can be furthered…).  Here, it is prima facie unknown how claim 6 further limits the scope of instant claim 1, or what coupled peptides within the scope of instant claim 1 are excluded from the scope of instant claim 6.  Per MPEP 2173.02(II), “[i]f the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993)”.
Claim 7 is ambiguous due to the use of non-equivalent terminology inside parentheses, which raises substantial and material concerns regarding what structure is being claimed.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “comprises the cleavage sequence for . . . .” and then enumerates the large proteins of Legumain, Caspase-4, uPA, Fap, Applicant may address this issue by simply amending claim 7 to delete the final nine lines and replace the language with “…the peptide comprises a sequence selected from the group consisting of Ala-Ala-Asn, SEQ ID NO: 1, Glu-Gly-Arg, Gly-Pro, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, and SEQ ID NOs: 7.”
Claim 8 depends from an ambiguous base claim, and is therefore also rejected as indefinite.
Accordingly, claims 6-8 are rejected as indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 1-4 and 6-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring Human RISC complex without significantly more. 
Claim Interpretation:  The applicable claim interpretation has been set forth in a separate section above and is incorporated into the instant rejection.  Additional claim interpretations are provided below.
Claims 1-4 and 6-10 are understood to read upon and fully encompass any “coupled peptide” comprising “a peptide coupled to a nucleic acid molecule”, including peptides non-covalently coupled to proteins (see claim interpretation section, above, incorporated herein).  Here, the human body naturally comprises “coupled peptides” that comprises peptides non-covalently coupled to nucleic acids, including Human RISC proteins coupled with microRNAs (see, e.g., Gregory et al., Human RISC Couples MicroRNA Biogenesis and Posttranslational Gene Silencing, Cell, vol. 123:631-640 (Nov. 18, 2005); hereafter “Gregory”; at title, abs).  Regarding instant claims 1-4 and 6-10, Gregory identifies that human tissues and human cells naturally comprise the human RNA-induced silencing complex (RISC), which naturally couples with short interfering RNA duplexes (see, e.g., Gregory at title, abs, Intro at pages 631-632, Discussion at page 637, Fig. 6).  Specifically, human RISC is identified as coupling and cleaving “precursor microRNA (pre-miRNA) hairpin” as a source of siRNA (see, e.g., Gregory at abs), wherein it is understood that miRNA hairpins occur naturally as well, including let-7 and pre-let 7 (see, e.g., Gregory at title, abs, Intro at pages 632 at col I at last ¶, 637 col I-II, Fig. 6, passim).  
Regarding claims 1-3 and the recitations of intended use and “wherein” clauses, these limitations have been fully addressed and evaluated in the claim interpretation section set forth above, which is incorporated herein.  In brief, such limitations are presumed fully satisfied by all coupled peptides within the scope of instant claim 1. 
Regarding claims 4 and 7-8, the human RISC complex comprises human DICER (see, e.g., Gregory at title, abs, Intro at pages 631-632, Discussion at page 637, Fig. 6).  Human DICER comprises the Fap cleavage sequence of “Gly-Pro” as recited at instant claims 7-8 (see, e.g., Accession Q9UPY3.3, NCBI.NLM.NIH.GO, UniProtKB/Swiss-Prot: Q9UPY3.3, Human Dicer, attached as pdf, 15 pages, also available at https://www.ncbi.nlm.nih.gov/protein/‌Q9UPY3.3 (last visited 2/23/2021); hereafter “Q9UPY3”; starting at position 26, 259, 315, 623, 682, and 1292).  Therefore, DICER is part of the RISC complex, comprises a specific Fap cleavage sequence, and this also satisfies instant claim 8 because additional amino acids were necessarily inserted at the end of the “Gly-Pro” sequence (see, e.g., Q9UPY3 at position 26-29, showing GPFF, wherein “FF” is two added amino acids).
Regarding claim 6, Gregory identifies that human tissues and human cells naturally comprise the human RNA-induced silencing complex (RISC), which naturally couples with short interfering RNA duplexes, and naturally further chemically modifies coupled RNA and additionally non-covalently associates with multiple proteins (see, e.g., Gregory at title, abs, Intro at pages 631-632, Discussion at page 637, Fig. 6). 
Regarding claims 9-10, human RISC is identified as coupling and cleaving “precursor microRNA (pre-miRNA) hairpin” as a source of siRNA (see, e.g., Gregory at abs), wherein it is see, e.g., Gregory at title, abs, Intro at pages 632 at col I at last ¶, 637 col I-II, Fig. 6, passim).  Therefore, human RISC is understood to bind dsRNA, namely microRNAs, and cleave microRNAs to form natural siRNAs (see id.).
Accordingly, claims 1-4 and 6-10 recite a judicial exception, namely the naturally occurring RISC complex in human organisms.  This judicial exception is not integrated into a practical application, but instead the claims merely recite and claim a broad genus encompassing such natural products.  Furthermore, the claims fail to unambiguously include additional elements that are sufficient to amount to significantly more than the judicial exception (see claim interpretation section).
Accordingly, claims 1-4 and 6-10 are rejected under 35 USC 101 and Section 33(a) of the America Invents Act.

Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim Interpretation:  The applicable claim interpretation has been set forth in a separate section above and is incorporated into the instant rejection.  Additional claim interpretations are provided below. 
The applicable legal standards for determining written description are discussed at MPEP § 2163, and the methodology for determining adequacy of an original disclosure is specifically discussed at MPEP § 2163(II).  (see also, Written Description Guidelines Training Materials (2008), available at http://www.uspto.gov/patents//exam/examguide.jsp).  Notably, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  
Brief Statement of the Issue
The originally filed disclosure and original claims 1-4, 6-11, and 27 recite an ill-defined, laundry list of compounds that fail to reasonably describe at least the originally elected species of “AGAP siRNA (SEQ ID NO: 16, 17, and 18) and Legumain”.  If such a species were recited in the claims itself, it would constitute new matter.
Claim Scope
Claim 1 is representative of the pending claim scope:

Therefore, the claimed invention is understood to be directed to a genus of products.  The relevant claim terms have been defined in a separate claim interpretation section above, which is incorporated into the instant rejection.  
In brief, the “peptide” may broadly encompass any peptide comprising 2-300 amino acids, wherein the amino acids may be selected from any known natural or non-natural amino acid, and wherein the peptide may be linear, branched, or circular (see, e.g., Spec. filed 7/12/2017 at 11 at final two ¶¶, 12 at 1st partial ¶).  The sequence of the peptide is unlimited and “not essential” (see, e.g., id. at 12 at 1st full ¶, explaining how “the sequence of the peptide is not essential for the present invention”).  Accordingly, the “peptide” portion reasonably reads upon at least any 22300 linear sequences (22 proteinogenic amino acids in a 300-mer, which is >5.33e402 sequences), plus branched and circular sequences.  Accordingly, the recited genus is vast.
Similarly, a “nucleic acid molecule” is understood to include any member of a broad genus that comprises at least miRNA, mRNA, dicer substrates, PNA, LNA, DNA, RNA, mixed RNA-DNA sequences, single-stranded nucleic acids, double-stranded nucleic acids, nucleic acid analogues, aptamers, or a SPIEGELMER® (see, e.g., Spec. filed 7/12/2017 at 17 at final two ¶¶ to 18 at final ¶), including nucleic acid sequences that are 21 to 10,000 bases in length in preferred embodiments (see, e.g., Spec. filed 7/12/2017 at 21 at first full ¶).  The sequence of the “nucleic acid molecule” is understood to be non-essential in view of the Specification, which states that the
“nucleic acid molecule used . . . is not limited to a particular molecule or even to a specific nucleic acid sequence.  Rather, any nucleic acid molecule can be used….” 
see, e.g., Spec. filed 7/12/2017 at 3-4 at bridging ¶);
and that the effects are 
“induced entirely independently of the sequence and structure of the nucleic acid molecule and arise solely due to the fact that the nucleic acid molecule is present, i.e. the effects are attributed solely to the nature and structure of the nucleic acid molecule as such.”
(see, e.g., Spec. filed 7/12/2017 at 3-4 at bridging ¶);
Therefore, the sequence of the nucleic acid molecule is understood to be non-essential to the effects and intended utility of the claimed invention.  Accordingly, the claims broadly encompasses at least 410,000 single-stranded DNA sequences, at least 410,000 double-stranded DNA sequences, at least 410,000 single-stranded RNA sequences, at least 410,000 double-stranded DNA sequences, plus all known and possible aptamers, all known and possible PNAs, all known and all possible mixed RNA-DNA sequences of less than 10,000 bases.  
	This vast genus of peptides may be “coupled” to any member of the vast genus of nucleic acid molecules via any covalent or non-covalent coupling method known in the art (i.e., CLICK chemistry, carbon linkers, dendrimers, etc.) (see, e.g., Spec. filed 7/12/2017 at 10 at 1st full ¶ beginning with “Between”; see also Spec. filed 7/12/2017 at 17 at 1st full ¶ to 2nd full ¶, 21 at 2nd full ¶ to final ¶).  The Specification broadly describes “coupling reactions” as follows:
In this context, covalent or non-covalent bonds can be used which are known to the person skilled in the art in the context of known methods of chemical coupling reactions.
(see, e.g., Spec. filed 7/12/2017 at 21-22 at bridging ¶).
Accordingly, the claimed genus is ostensibly drawn to any “coupled peptide”, which may comprise any peptide covalently or non-covalently coupled to any nucleic acid molecule, as identified above.
highly varied genus of compounds that fail to share any consensus structure other than a peptide backbone and a nucleic acid backbone.
Actual Reduction to Practice
The originally filed disclosure provides 12 partially-disclosed but highly similar examples (see, e.g., Spec. at 27-29, Fig. 1).  All examples of record utilize only one of only four siRNA duplexes conjugates reduced to practice, and each siRNA duplex is individually conjugated to only one of three total protein sequences, via a 5’ aminohexyl linker (see, e.g., Spec. at 27-29, Fig. 1).
All examples reduced to practice shared the following parameters: (1) only siRNA duplexes were utilized; (2) all siRNA sequences comprised a dTdT sequence at the 3’ end wherein a phosphothioate modification was between the dT nucleotides (see Spec. at 28); (3) only protein sequences having natural amino acids were utilized; (4) only protein sequences lacking a positive charge were utilized; (5) only protein sequences lacking Arg, Lys, His, Met, and Cys were tested at all; (6) only protein sequences comprising the sequence “Ala-Ala-Asn-Gly” or “Ac-Gly-Gly-Ala-Phe-Leu-Val-Leu-Pro” were tested at all; (7) all experiments took place in the single cell line of MCF7 cells; and (8) all conjugates utilized the same exact linker, namely a 5’ aminohexyl linker only on the antisense strand; and (9) all conjugates tested were delivered using the same transfection protocol with lipofectamine.
Therefore, the data of record is insufficient to distinguish whether or not the observed results are attributable to an interaction with the 5’ aminohexyl linker.  No data of record suggests or establishes such results are observable for any compounds lacking a 5’ aminohexyl linker.
Zero embodiments were reduced to practice using (1) charged peptide sequences, (2) single-stranded DNA, (3) single-stranded RNA, (4) non-RISC based nucleic acids, (5) linkers other than 5’ aminohexyl, (6) triple stranded RNA/DNA, (7) PNAs, (8) LNAs, (9) Aptamers, (10) nucleic acids having a length other than 19 or 21, (11) branched peptides, (12) circular peptides, (13) circular DNA, (14) non-natural amino acid sequences, etc., etc., etc.
Accordingly, although the claims ostensibly encompass a vast sequence space comprising more than a trillion, trillion, trillion species, the disclosure only reasonably evidences possession of 12 highly similar compounds that were shown to work under very limited conditions.
Furthermore, of the 12 examples reduced to practice, four have an undefined structure. Specifically, “Legumain-1” is identified as “Z-Ala-Ala-Asn-Gly-” at page 29 of the Specification, but “Z” is never identified or defined on record. It is prima facie unknown if “Z” stands for a quantum dot moiety, an XTEN sequence, or a blocking group.  Furthermore, four of the remaining examples recite a “Legumain-2” sequence, but the sequence recited at page 29 of the Specification does not actually appear in Homo Sapien Legumain (see, e.g., Legumain [Homo sapiens], GenBank: CAA70989.1, available Apr. 22, 1997; also available at https://www.ncbi.nlm.nih.gov/protein/CAA70989.1 (last visited 2/23/2021); hereafter “CAA70989.1”).  This raises a substantial and material concern whether or not the sequence provided is accurate or whether the sequence was supposed to actually be a sequence appearing in Legumain [Homo sapiens] protein.   Finally, the last four of remaining species disclosed to practice recite and refer to a “cathepsin” sequence, but the sequence at page 29 of the specification does not actually appear in Homo Sapien Cathepsin (see, e.g., cathepsin [Homo sapiens], GenBank: AAA35655.1, available Apr. 27, 1993; also available at https://www.ncbi.nlm.nih.gov/protein/AAA35655.1 (last visited 2/23/2021); hereafter 
Accordingly, other than the exact structures tested and reduced to practice, wherein peptides comprising at least one of only two sequences (Legumain-2 is just the other two sequences concatenated) were conjugated to one of four siRNAs via a 5’ aminohexyl, it is unknown what other structures are sufficient to obtain a fully functional product that is commensurate in scope with the claims and capable of the intended use of reducing “side effects in form of immunostimulatory reactions/effects which occur with gene therapy” as instantly claimed. 
Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In this case, the claims encompasses an essentially infinitely large and diverse genus of “coupled peptides”, but only partially and ambiguously describes 12 highly similar embodiments of the claimed invention were reduced to practice.
Although the MPEP does not define what constitutes a sufficient number of representative species, the Courts have indicated that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618. Similarly, the disclosure of zero examples of the claimed invention using (1) charged peptide sequences, (2) single-stranded DNA, (3) single-stranded RNA, (4) non-RISC based (5) linkers other than 5’ aminohexyl, (6) triple stranded RNA/DNA, (7) PNAs, (8) LNAs, (9) Aptamers, (10) nucleic acids having a length other than 19 or 21, (11) branched peptides, (12) circular peptides, (13) circular DNA, (14) non-natural amino acid sequences, (15) siRNAs lacking 3’ dTdT, etc., etc., etc. does not provide sufficient disclosure to satisfy the written description requirement for the instantly claimed genus.
Furthermore, zero examples of variation in the linker or linker location has been shown on record (only antisense strands modified with a 5’aminohexyl linker were used), and therefore zero variation in such structural requirements have been reduced to practice evidencing possession of the claimed genus.
This is pertinent because the prior art teaches that the claimed and described genus does not actually exist.  In direct contrast to the assertions set forth in the instant disclosure, the prior art teaches that some “coupled peptides” actually do the exact opposite of what the Inventor has described.  For example, Moschos et al. (Lung Delivery Studies Using siRNA Conjugated to TAT(48−60) and Penetratin Reveal Peptide Induced Reduction in Gene Expression and Induction of Innate Immunity, Bioconjugate Chemistry, vol. 18(5):1450-1459 (online Aug. 21, 2007); hereafter “Moschos”) explicitly identifies that siRNA-penetratin conjugates induce an immune response relative to an unmodified siRNA (see, e.g., Moschos at abs, 1454-1555 at bridging ¶, Figure 7).  Therefore, the prior art establishes clear evidence that not all “coupled peptides” are capable of reducing side effects in the form of immunostimulatory reactions/effects.  This means that the description provided for the instantly claimed genus is insufficient to permit an artisan to reasonably distinguish between infringing and non-infringing embodiments (see University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004), noting that “[r]egardless whether a compound is claimed per se or a method is claimed 
	Accordingly, the prior art raises a substantial and material concern regarding the metes and bounds of the claim scope. Although the level of skill in the art is high, the predictability is very low because not all peptides act the same in all tissue and cell types, and currently no method for de novo determination of “coupled peptides” capable of reducing side effects as claimed is known in the art.  
Identifying characteristics of the genus
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The basic descriptions of “peptide”, “nucleic acid molecule” and “coupled” have been set forth above or in the claim interpretation section, which is incorporated herein.  In brief, the genus is broadly described and no consensus structure is provided for either the peptide, the linker, or the nucleic acid molecule.
Therefore, it is pertinent to ask basic structure/function questions regarding the metes and bounds of the claimed invention.   For purposes of illustration, the elected species is utilized to emphasis basic questions regarding the metes and bounds of the instant invention.
how can an siRNA be formed using three different siRNA sequences?” Here, the originally elected species is “AGAP siRNA (SEQ ID NO: 16, 17, and 18) and Legumain” (see, e.g., Reply filed 10/21/2020 at 10).  But neither the art nor the instant disclosure identifies how an siRNA duplex may be formed using three distinct sequences.
A second basic question is “what is the sequence of ‘Legumain’ in the originally elected species?”  Here, the Specification ostensibly identifies two Legumain sequences at page 29 of the Specification, but oddly neither sequence is actually found in human Legumain (compare instant CAA70989.1 with Spec. at 29 at “Legumain-1” and “Legumain-2”).  Applicant failed to identify what the actual structure of the elected species was.
Another question is “how are the sequences of the elected species coupled together?”  The elected species comprises four sequences (one peptide sequence and three nucleic acid sequences), but it is unclear how such sequences are coupled. 
More broadly, an additional question is simply “how does the claimed invention differ from the prior art?”  As noted above, the Specification clearly states that the peptide sequence doesn’t matter, the nucleic acid sequence doesn’t matter, and that the components can be coupled using any coupling means in the art (see discussion above regarding claim scope).  Therefore, all prior art peptide sequence coupled to nucleic acid sequences would presumably inherently possess all features of the claimed invention.  As noted below under 35 USC 102 and 103 rejections, numerous prior art compounds appear to read upon the instant claims, and therefore the issue of inherent features is critical. The Courts have stated that “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).  Here, no substantial or material means of differentiating between the prior art compounds and instant compounds appears on record.  This is pertinent because the prior art is replete with inventions that appear to satisfy the structural description of the instant invention. For example, Hu et al. (Allele-Selective Inhibition of Mutant Huntingtin by Peptide Nucleic Acid-Peptide Conjugates, Locked Nucleic Acid, and Small Interfering RNA, Oligonucleotide Therapeutics: Ann. N.Y. Acad. Sci., vol. 1175:24-31 (2009); cited in Restriction requirement; hereafter “Hu”), describes a “coupled peptide”, specifically PNA-peptide conjugates (see, e.g., Hu at abs, Table 1 on 26, identifying REP19, REP19N, and CTL), which are identified for use in the treatment of Huntingtin Disease and reduced to practice in multiple human cell lines (see, e.g., Hu at abs, Table 2 on 27).  Furthermore, Lehto et al. (A Peptide-based Vector for Efficient Gene Transfer In Vitro and In Vivo, Molecular Therapy, vol. 19(8):1457-1467 (Aug. 2011); hereafter “Lehto”; cited in the restriction requirement), identifies and discloses the use of peptides combined with nucleic acid therapeutics (see, e.g., Lehto at title, abs, Fig. 1 on 1458, Fig. 3 on 1450, Fig. 4 on 1461, Fig. 5 on 1462 showing In vivo testing, 1465 at col I at 2nd to 3rd full ¶¶, noting that the gene delivery “did not trigger any immune response”).  Furthermore, the use of a “coupled peptide” is not a special technical feature in gene therapy applications in view of US 20130130986 A1 (May 23, 2013) which directly taught, tested, and claimed combinations of polypeptides (e.g., thymosin-1-alpha) with replication competent retroviral vectors (see, e.g., US’986 at claim 1) and methods of treating subjects with cell proliferative disorders (see, e.g., US’986 at claim 16).  In addition, the Examiner has reviewed the determinations set forth by the ISA and agree with their determinations, which are Moschos teaches that not all siRNA-peptide constructs reduce side effects, but rather some induce side effects.  Therefore, the pending claims do not satisfy the written description requirement at least because the courts have stated that “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods” (see, e.g., University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004)), and there appears to be no identifiable structure or structure/function relationship disclosed on record that would permit an artisan to distinguish the claimed compounds from non-infringing compounds 
Nothing on record was tested using three strands as present in the originally elected species as identified by Applicant.  
Nothing on record identifies a consensus structure share among all claimed compounds that is actually capable of reducing side effects as identified at claims 1-3.
Accordingly, the originally filed disclosure does not provide support commensurate in scope with the requirements of 35 USC 112(a) for at least the reasons discussed above.  Notably, no structure/function relationship is provided identifying what structures are actually sufficient to satisfy the recitations of intended results in the pending claims, while permitting artisans to reasonably differentiate infringing and non-infringing compounds (see, e.g., University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004)).
Conclusion
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). The courts have stated that “merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus” (see, e.g., AbbVie v. Janssen, 111 USPQ2d 1780 (Fed. Cir. 2014) at 1789). Likewise, in the instant case, the Applicants have claimed a broad and highly varied genus comprising essentially infinite numbers of species, but have failed to identify any common structure/function sufficient to create fully functional compound commensurate in scope with the claims sufficient to evidence possession of the genus as required by 35 USC 112.  Therefore, it is unknown if the broad and highly varied genus, as claimed, encompasses >>trillions of distinct species of fully functional “coupled peptides”, or if the claims encompass only the ambiguously disclosed examples reduced to practice by the Applicants. In conclusion, for the reasons discussed above, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.
Accordingly, claims 1-4, 6-11, and 27 are rejected.

Claim Rejections - 35 USC § 112(a), Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for eight species reduced to practice and fully disclosed, does not reasonably provide enablement for all possible coupled peptides “for use in the reduction of side effects in form of immunostimulatory reactions/effects” as recited at instant claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The applicable legal standards for enablement are discussed at MPEP § 2164 and the specific legal standards relevant to determinations regarding the scope of enablement are set forth at MPEP § 2164.08.  MPEP § 2164 identifies the following relevant factors for determining “undue” experimentation: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.”  
Brief Statement of the Issue
In brief, the claim and Specification identify that all peptides are suitable for use to form “coupled peptides” as claimed, capable of reducing side effects in the form of immunostimulatory reactions/effects;  however, the prior art evidences that this is not accurate because some peptides increase or enhance side effects in the form of immunostimulatory reactions.  Accordingly, the metes and bounds of the enabled genus are unknown because it is prima facie unclear what peptide structures reduce rather than enhance immunostimulatory side effects as claimed. 
Nature of the invention and Breadth of the Claims
The invention is directed to a product presumably usable as a therapeutic in gene therapy applications.  Claim 1 is representative of the pending claim scope. 
For purposes of the instant rejection, the phrase “for use in the reduction of side-effects in form of immunostimulatory reactions/effects which occur with gene therapy” at instant claim 1, is understood to imply some unknown structure suitable for the intended purpose.  Accordingly, the claims are understood to read upon all possible “coupled peptides” that comprise “a peptide coupled to a nucleic acid molecule” that have structures suitable for reducing the “side-effects in form of immunostimulatory reactions/effects which occur with gene therapy” (see, e.g., instant claims 1-3).  Accordingly, a preliminary task for claim interpretation and determination of the pending claim scope is to simply ascertain what peptide structures are included or excluded from the scope of instant claim 1.
The original disclosure identifies that the peptide structure is unlimited.  Specifically, the original disclosure defines a “peptide” as an “organic compound which contains peptide bonds between amino acids”, wherein the peptide may be linear, branched, or circular (see, e.g., Spec. see, e.g., Spec. filed 7/12/2017 at 12 at 1st partial ¶).  Critically, the sequence of the peptide is unlimited and “not essential” (see, e.g., id. at 12 at 1st full ¶, explaining how “the sequence of the peptide is not essential for the present invention”, emphasis added).
Accordingly, the claim scope is understood to read upon essentially any peptide structure between 2-300 amino acids in length, while simultaneously requiring that the claimed structure reduce side-effects in form of immunostimulatory reactions/effects which occur with gene therapy”.
With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).  As noted above, the breadth of the newly amended claim scope is broad and highly varied because the overall structures claimed are almost unlimited (see Claim Interpretation section above, incorporated herein, wherein the section notes that “peptide”, “nucleic acid molecule”, and “coupling” read upon a vast number of combinatorial species).
Therefore, the claim scope is ostensibly vast and appears to literally encompass an almost infinite number of “coupled peptides”. 
Direction Provided by Inventor
The originally filed disclosure provides 12 partially-disclosed but highly similar examples (see, e.g., Spec. at 27-29, Fig. 1).  All examples of record utilize only one of only four siRNA duplexes conjugates reduced to practice, and each siRNA duplex is individually conjugated to only one of three total protein sequences, via a 5’ aminohexyl linker on the antisense strand (see, e.g., Spec. at 27-29, Fig. 1).
(1) only siRNA duplexes were utilized; (2) all siRNA sequences comprised a dTdT sequence at the 3’ end wherein a phosphothioate modification was between the dT nucleotides (see Spec. at 28); (3) only protein sequences having natural amino acids were utilized; (4) only protein sequences lacking a positive charge were utilized; (5) only protein sequences lacking Arg, Lys, His, Met, and Cys were tested at all; (6) only protein sequences comprising the sequence “Ala-Ala-Asn-Gly” or “Ac-Gly-Gly-Ala-Phe-Leu-Val-Leu-Pro” were tested at all; (7) all experiments took place in the single cell line of MCF7 cells; and (8) all conjugates utilized the same exact linker, namely a 5’ aminohexyl linker only on the antisense strand; and (9) all conjugates tested were delivered using the same transfection protocol with lipofectamine.
Zero embodiments were reduced to practice using (1) charged peptide sequences, (2) single-stranded DNA, (3) single-stranded RNA, (4) non-RISC based nucleic acids, (5) linkers other than 5’ aminohexyl, (6) triple stranded RNA/DNA, (7) PNAs, (8) LNAs, (9) Aptamers, (10) nucleic acids having a length other than 19 or 21, (11) branched peptides, (12) circular peptides, (13) circular DNA, (14) non-natural amino acid sequences, etc., etc., etc.
Therefore, the data of record is insufficient to distinguish whether or not the observed results are attributable to an interaction with the 5’ aminohexyl linker.  No data of record suggests or establishes such results are observable for any compounds lacking a 5’ aminohexyl linker.
Generally, the guidance provided by the application is very broad and generic.  Specifically, (i) the sequence of the peptide utilized is unlimited and “not essential” (see, e.g., Spec. filed 7/12/2017 at 12 at 1st full ¶, explaining how “the sequence of the peptide is not (ii) the exact structure of the “nucleic acid molecule” is understood to be non-essential in view of the Specification, which states that the
“nucleic acid molecule used . . . is not limited to a particular molecule or even to a specific nucleic acid sequence.  Rather, any nucleic acid molecule can be used….” 
(see, e.g., Spec. filed 7/12/2017 at 3-4 at bridging ¶);
and that the effects are 
“induced entirely independently of the sequence and structure of the nucleic acid molecule and arise solely due to the fact that the nucleic acid molecule is present, i.e. the effects are attributed solely to the nature and structure of the nucleic acid molecule as such.”
(see, e.g., Spec. filed 7/12/2017 at 3-4 at bridging ¶);
Therefore, the sequence of the nucleic acid molecule is understood to be non-essential to the effects and intended utility of the claimed invention.  Furthermore, the “coupling” utilized is unlimited, and is understood to read upon any form of coupling known in the prior art (see, e.g., Spec. filed 7/12/2017 at 10 at 1st full ¶ beginning with “Between”; 17 at 1st full ¶ to 2nd full ¶, 21 at 2nd full ¶ to final ¶).  Accordingly, any form of covalent or non-covalent “coupling” is understood to be encompassed by the claims.  This is reasonable, because the Specification describes “coupling reactions” as follows:
In this context, covalent or non-covalent bonds can be used which are known to the person skilled in the art in the context of known methods of chemical coupling reactions.
(see, e.g., Spec. filed 7/12/2017 at 21-22 at bridging ¶).
Accordingly, the claimed genus is ostensibly drawn to any “coupled peptide”, which may comprise any peptide covalently or non-covalently coupled to any nucleic acid molecule, as identified above, wherein no single consensus sequence or structure needs to be present.
	Accordingly, the guidance provided by the original disclosure is broad an does not specifically teach nor identify any particular structures that should be included or specifically 
Level of Skill in the Art and State of the Prior Art
	In direct contrast to the assertions set forth in the instant disclosure, the prior art teaches that some “coupled peptides” actually do the exact opposite of what the Inventor has described.  For example, Moschos et al. (Lung Delivery Studies Using siRNA Conjugated to TAT(48−60) and Penetratin Reveal Peptide Induced Reduction in Gene Expression and Induction of Innate Immunity, Bioconjugate Chemistry, vol. 18(5):1450-1459 (online Aug. 21, 2007); hereafter “Moschos”) explicitly identifies that siRNA-penetratin conjugates induce an immune response relative to an unmodified siRNA (see, e.g., Moschos at abs, 1454-1555 at bridging ¶, Figure 7).  Therefore, the prior art establishes clear evidence that not all “coupled peptides” are capable of reducing side effects in the form of immunostimulatory reactions/effects.
	This raises a substantial and material concern regarding the metes and bounds of the claim scope. Although the level of skill in the art is high, the predictability is very low because not all peptides act the same in all tissue and cell types, and currently no method for de novo determination of “coupled peptides” capable of reducing side effects as claimed is known in the art.  
Quantity of Experimentation Needed to Make or use the Invention
The guidance provided in the originally-filed disclosure does not identify a consensus structure shared by all peptides within the scope of the instant claims, which is sufficient to actually obtain peptides suitable for use in the reduction of side effects in form of immunostimulatory reactions/effects which occur with gene therapy.  Therefore, the discovery of such a consensus structure would require and constitute a novel discovery because the record other than the eight fully disclosed in the Specification, that satisfy the pending claims.  However, it is unclear if any additional species lacking the commonalities shared among the disclosed eight species would actually work or not to reduce side-effects in form of immunostimulatory reactions/effects.  Therefore, it is unknown if identifying any additional species is even possible.  
Therefore, in view of the originally filed disclosure, the disclosure fails to provide guidance regarding the claimed invention that actually permits an artisan to make and identify the full scope of “coupled peptides” as presently claimed, wherein such compounds are actually capable of reducing side effects in the form of immunostimulatory reactions/effects.
In conclusion, the record establishes that an artisan would be burdened with undue experimentation to practice the instant invention commensurate in scope with the instant claims.
Accordingly, the full scope of the pending claims is not enabled, and therefore the claims are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hu et al. (Allele-Selective Inhibition of Mutant Huntingtin by Peptide Nucleic Acid-Peptide Conjugates, Locked Nucleic Acid, and Small Interfering RNA, Oligonucleotide Therapeutics: Ann. N.Y. Acad. Sci., vol. 1175:24-31 (2009); cited in Restriction requirement; hereafter “Hu”).
Claim Interpretation:  The applicable claim interpretation has been set forth in a separate section above and is incorporated into the instant rejection.  Additional claim interpretations are provided below. 
Regarding instant claims 1-3 and 9, Hu describes a “coupled peptide” as instantly claimed, specifically PNA-peptide conjugates (see, e.g., Hu at abs, Table 1 on 26, identifying REP19, REP19N, and CTL), which are identified for use in the treatment of Huntingtin Disease and reduced to practice in multiple human cell lines (see, e.g., Hu at abs, Table 2 on 27).
Regarding the intended use statements of instant claim 1 and the “wherein” clauses of claims 2-3, these are intended use statements as identified by the explicit statement “for use in”.  Such recitations of intended use are interpreted in view of MPEP § 2111.02(II) and MPEP § 2111.04(I).  Specifically, MPEP § 2111.02(II) notes that wherein “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and a preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a See, e.g., Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  Here, the claim is understood to fully and broadly identify all structural limitations of the claimed invention (i.e., the claim reads upon any peptide that is covalently or non-covalently coupled to any nucleic acid molecule, as described in above in the claim interpretation section).  Therefore, the recitations of intended use do not appear to be limitations. In addition (or alternatively), MPEP § 2111.02(II) identifies that “[t]o satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim”.  Therefore, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  Here, the recitations pertain to “gene therapy”, which is identified in the Specification broadly as follows: 
the term gene therapy refers to the insertion or introduction of genes or nucleic acid molecules into cells or tissue of a human, in order to treat hereditary diseases, genetic defects or metabolic diseases, tumors and virus infections.
(Spec. filed 7/12/2020 at 5 at 1st full ¶).
Accordingly, “gene therapy” is broadly understood to include the introduction of “nucleic acid molecules into cells”, wherein the introduction is “to treat . . . metabolic diseases, tumors, and virus infections” (id.).  Accordingly, wherein the prior art teaches a product that is capable of administration into cells or tissue of a human to treat a disease, infection, or disorder, it is reasonably inferred to fully satisfy the intended use statements set forth at least at instant claim 1.  Here, Hu explicitly teaches that the disclosed compounds at Table 1 (see, e.g., Hu at 26 at Table 1) are for use in the treatment of a human disease (see, e.g., Hu at title, abs).  In addition (or alternatively), MPEP 2111.04(I) states that “[c]laim scope is not limited by claim language that . . . does not limit a claim to a particular structure”.  Here, the Specification fails to identify, describe, or otherwise attribute any physical limitations to the phrases utilized in the intended use see, e.g., Spec., passim, noting that no structure/function relationship for the intended use appears on record).  To the contrary, the Specification actually identifies that the structure does not matter because (i) the sequence of the peptide utilized is unlimited and “not essential” (see, e.g., Spec. filed 7/12/2017 at 12 at 1st full ¶, explaining how “the sequence of the peptide is not essential for the present invention”); and (ii) the exact structure of the “nucleic acid molecule” is understood to be non-essential in view of the Specification, which states that the
“nucleic acid molecule used . . . is not limited to a particular molecule or even to a specific nucleic acid sequence.  Rather, any nucleic acid molecule can be used….” 
(see, e.g., Spec. filed 7/12/2017 at 3-4 at bridging ¶);
and that the effects are 
“induced entirely independently of the sequence and structure of the nucleic acid molecule and arise solely due to the fact that the nucleic acid molecule is present, i.e. the effects are attributed solely to the nature and structure of the nucleic acid molecule as such.”
(see, e.g., Spec. filed 7/12/2017 at 3-4 at bridging ¶);
Therefore, the sequence of the nucleic acid molecule is understood to be non-essential to the effects and intended utility of the claimed invention.  Accordingly, the intended use limitations recited at instant claim 1 are understood to be fully and inherently satisfied by any prior art “coupled peptides”.  Therefore, as noted above, Hu discloses a “coupled peptide”, which is reasonably inferred to fully satisfy all structural requirements of instant claim 1, be suitable for use in gene therapy applications as recited in the intended use statements of instant claim 1, and additionally satisfy all subsequent “wherein” clauses at claims 2-3 that depend upon the intended use limitation of instant claim 1.  
Accordingly, the prior art clearly anticipates instant claims 1-3 and 9.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gregory et al. (Human RISC Couples MicroRNA Biogenesis and Posttranslational Gene Silencing, Cell, vol. 123:631-640 (Nov. 18, 2005); hereafter “Gregory”) as evidenced by Human Dicer (Accession Q9UPY3.3, NCBI.NLM.NIH.GO, UniProtKB/Swiss-Prot: Q9UPY3.3, Human Dicer, attached as pdf, 15 pages, also available at https://www.ncbi.nlm.nih.gov/protein/‌Q9UPY3.3 (last visited 2/23/2021); hereafter “Q9UPY3.3”).
Claim Interpretation:  The applicable claim interpretation has been set forth in a separate section above and is incorporated into the instant rejection.  Additional claim interpretations are provided below. 
Instant claims 1-4 and 6-10 are understood to read upon and fully encompass any “coupled peptide” comprising “a peptide coupled to a nucleic acid molecule”, including peptides non-covalently coupled to proteins (see claim interpretation section, above, incorporated herein).  Here, the human body naturally comprises “coupled peptides” that comprises peptides non-covalently coupled to nucleic acids, including the Human RISC proteins coupled with microRNAs (see, e.g., Gregory at title, abs).  Regarding instant claims 1-4 and 6-10, Gregory identifies that human tissues and human cells naturally comprise the human RNA-induced silencing complex (RISC), which naturally couples with short interfering RNA duplexes (see, e.g., Gregory at title, abs, Intro at pages 631-632, Discussion at page 637, Fig. 6).  Specifically, human RISC is identified as coupling and cleaving “precursor microRNA (pre-miRNA) hairpin” as a source of siRNA (see, e.g., Gregory at abs), wherein it is understood that miRNA hairpins occur naturally as well, including let-7 and pre-let 7 (see, e.g., Gregory at title, abs, Intro at pages 632 at col I at last ¶, 637 col I-II, Fig. 6, passim).  Therefore, Gregory evidences that coupled Regarding claims 1-3 and the recitations of intended use and “wherein” clauses, these limitations have been fully addressed and evaluated in the claim interpretation section set forth above, which is incorporated herein.  In brief, such limitations are presumed fully satisfied by all coupled peptides within the scope of instant claim 1.  Regarding claims 4 and 7-8, the human RISC complex comprises human DICER (see, e.g., Gregory at title, abs, Intro at pages 631-632, Discussion at page 637, Fig. 6).  Human DICER comprises the Fap cleavage sequence of “Gly-Pro” as recited at instant claims 7-8 (see, e.g., Accession Q9UPY3.3, NCBI.NLM.NIH.GO, UniProtKB/Swiss-Prot: Q9UPY3.3, Human Dicer, attached as pdf, 15 pages, also available at https://www.ncbi.nlm.nih.gov/protein/‌Q9UPY3.3 (last visited 2/23/2021); hereafter “Q9UPY3”; starting at position 26, 259, 315, 623, 682, and 1292).  Therefore, DICER is part of the RISC complex, comprises a specific Fap cleavage sequence, and this also satisfies instant claim 8 because additional amino acids were necessarily inserted at the end of the “Gly-Pro” sequence (see, e.g., Q9UPY3 at position 26-29, showing GPFF, wherein “FF” is two added amino acids).
Regarding claim 6, Gregory identifies that human tissues and human cells naturally comprise the human RNA-induced silencing complex (RISC), which naturally couples with short interfering RNA duplexes, and naturally further chemically modifies coupled RNA and additionally non-covalently associates with multiple proteins (see, e.g., Gregory at title, abs, Intro at pages 631-632, Discussion at page 637, Fig. 6). 
Regarding claims 9-10, human RISC is identified as coupling and cleaving “precursor microRNA (pre-miRNA) hairpin” as a source of siRNA (see, e.g., Gregory at abs), wherein it is understood that miRNA hairpins occur naturally as well, including let-7 and pre-let 7 (see, e.g., passim).  Therefore, human RISC is understood to bind dsRNA, namely microRNAs, and cleave microRNAs to form natural siRNAs (see id.).
Accordingly, claims 1-4 and 6-10 are rejected.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2010/0009446 A1 (Jan. 14, 2010).
Claim Interpretation:  The applicable claim interpretation has been set forth in a separate section above and is incorporated into the instant rejection.  Additional claim interpretations are provided below. 
Regarding instant claims 1-4 and 6-10, US’446 discloses an siRNA covalently coupled to a peptide via a protease cleavage site (see, e.g., US’446 at ¶¶[028]-[0043], Figure 1(a) and Figs. 2(a)-2(c), noting that Element 1 is an siRNA, Elements 2 and 3 are peptides, Element 8 is a restriction cleavage site specifically cleavable by an Enzyme of Element 9; see also id. at claims 1-12).  Accordingly, the claimed structure of an siRNA covalently coupled to a peptide via a cleavable protease sequence is not a point of novelty.  As shown, the compounds may be “further modified” using PEG, antibodies, other proteins, etc. (compare instant claim 6 with US’446 at ¶¶[028]-[0043], Figure 1(a) and Figs. 2(a)-2(c)).  Regarding claims 4 and 7-8, US’466 explicitly identifies that the cleavage sequence may be a sequence comprising LEVD for use with the exact cell-specific enzyme of Caspase-4 (compare instant claims 7-8 with US’466 at claims 1-2, noting that both recite Caspase-4 cleavage sequence).  An artisan would at once envisage the use of Caspase-4 sequences comprising 1-3 additional consecutive residues derived from Caspase-4 and located adjacent to the LEVD motif taught by US’466.  Regarding the intended use statements of instant claim 1 and the “wherein” clauses of claims 2-3, these are intended use statements as identified by the explicit statement “for use in”.  Such recitations of intended use are interpreted in view of MPEP § 2111.02(II) and MPEP § 2111.04(I).  Specifically, MPEP § 2111.02(II) notes that wherein “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and a preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. See, e.g., Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  Here, the claim is understood to fully and broadly identify all structural limitations of the claimed invention (i.e., the claim reads upon any peptide that is covalently or non-covalently coupled to any nucleic acid molecule, as described in above in the claim interpretation section).  Therefore, the recitations of intended use do not appear to be limitations. In addition (or alternatively), MPEP § 2111.02(II) identifies that “[t]o satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim”.  Therefore, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  Here, the recitations pertain to “gene therapy”, which is identified in the Specification broadly as follows: 
the term gene therapy refers to the insertion or introduction of genes or nucleic acid molecules into cells or tissue of a human, in order to treat hereditary diseases, genetic defects or metabolic diseases, tumors and virus infections.
(Spec. filed 7/12/2020 at 5 at 1st full ¶).
Accordingly, “gene therapy” is broadly understood to include the introduction of “nucleic acid molecules into cells”, wherein the introduction is “to treat . . . metabolic diseases, tumors, and virus infections” (id.).  Accordingly, wherein the prior art teaches a product that is capable of administration into cells or tissue of a human to treat a disease, infection, or disorder, it is see, e.g., US’446 at title, abs, claims 13-18).  In addition (or alternatively), MPEP 2111.04(I) states that “[c]laim scope is not limited by claim language that . . . does not limit a claim to a particular structure”.  Here, the Specification fails to identify, describe, or otherwise attribute any physical limitations to the phrases utilized in the intended use statements of instant claim 1 (see, e.g., Spec., passim, noting that no structure/function relationship for the intended use appears on record).  To the contrary, the Specification actually identifies that the structure does not matter because (i) the sequence of the peptide utilized is unlimited and “not essential” (see, e.g., Spec. filed 7/12/2017 at 12 at 1st full ¶, explaining how “the sequence of the peptide is not essential for the present invention”); and (ii) the exact structure of the “nucleic acid molecule” is understood to be non-essential in view of the Specification, which states that the
“nucleic acid molecule used . . . is not limited to a particular molecule or even to a specific nucleic acid sequence.  Rather, any nucleic acid molecule can be used….” 
(see, e.g., Spec. filed 7/12/2017 at 3-4 at bridging ¶);
and that the effects are 
“induced entirely independently of the sequence and structure of the nucleic acid molecule and arise solely due to the fact that the nucleic acid molecule is present, i.e. the effects are attributed solely to the nature and structure of the nucleic acid molecule as such.”
(see, e.g., Spec. filed 7/12/2017 at 3-4 at bridging ¶);
Therefore, the sequence of the nucleic acid molecule is understood to be non-essential to the effects and intended utility of the claimed invention.  Accordingly, the intended use limitations recited at instant claim 1 are understood to be fully and inherently satisfied by any prior art “coupled peptides”.  Therefore, as noted above, the prior art discloses a “coupled peptide”, which 
	Accordingly, claims 1-4 and 6-10 are anticipated by the prior art.

Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Moschos et al. (Lung Delivery Studies Using siRNA Conjugated to TAT(48−60) and Penetratin Reveal Peptide Induced Reduction in Gene Expression and Induction of Innate Immunity, Bioconjugate Chemistry, vol. 18(5):1450-1459 (online Aug. 21, 2007); hereafter “Moschos”) as evidenced by Expasy PeptideCutter (Expasy PeptideCutter, web.expasy.org, attached as a pdf, 6 pages with 1 page of citation information, published Apr. 2002, also available at https://web.expasy.org/peptide_cutter/peptidecutter_enzymes.html (last visited 2/25/2021); hereafter “Expasy”).
Claim Interpretation:  The applicable claim interpretation has been set forth in a separate section above and is incorporated into the instant rejection.  Additional claim interpretations are provided below. 
	Regarding claims 1-4, 6, and 8-10, Moschos discloses a product, namely an siRNA conjugated to the cell penetrating peptide of TAT(48-60) (see, e.g., Moschos at title, abs).  Regarding claim 4, Expasy is cited herein to evidence that TAT(48-60) is specifically cleavable by at least Arg-C proteinase, LysC, LysN, Clostripain, and Trypsin (see, e.g., Expasy at 4, noting that TAT(48-60) has the sequence of GRKKRRQRRRPPQ).  Regarding claim 8, TAT(48-60) comprises the sequence of GRKKRRQRRRPPQ, which comprises the modified cleavage Regarding claims 1-3 and recitations of intended use and “wherein” statements, Moschos explicitly teaches and identifies that the siRNA-TAT(48-60) constructs did not initiate an innate immune response (see, e.g., Moschos at 1451 at col I at 3rd full ¶, 1454-1455 at bridging ¶, discussing TLR4 and TLR4, and noting that siRNA-TAT(48-60) did not induce an immune response).  Accordingly, in addition to the rationales discussed in the claim interpretation section above (incorporated herein), it is noted that siRNA-TAT(48-60) is understood to be usable in gene therapy methods and that it does not induce any immune response.  Accordingly, the intended use and “wherein” statements of instant claims 1-3 are deemed fully satisfied by the explicit structure provided in the prior art, which appears to satisfy all structural limitations of the instant claims, wherein the compounds are used for the same intended purposes, and also wherein the prior art compound was shown to not induce an immune response.
	Accordingly, claims 1-4, 6, and 8-10 are anticipated by the prior art. 

Examiner Notes
Examiner notes that siRNA-peptide conjugates and complexes were well-known in the prior art.  Accordingly, any novelty of conjugates as presently claimed would likely stem from either a unique consensus structure or otherwise from the exact structures utilized.  Presently, all claims are directed to subgeneric language and no species are claimed.  Furthermore, no consensus structure appears on record that distinguishes the claimed products from the prior art of record.
see Spec. at Fig. 1 and pages 27-28, noting “Z” is undefined). However, these species are presently not explicitly recited in the claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654